                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

       Plaintiff,                                           Case No. 3:19-cr-171
vs.

NATHAN GODDARD, et al.,                                     District Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

  ORDER: REQUIRING COUNSEL TO ADVISE THE COURT WITHIN 10 DAYS OF
        RECEIVING A DECISION FROM THE DEPARTMENT OF JUSTICE
______________________________________________________________________________

       This criminal case came before the Court for a status conference on May 5, 2021. Donald

Malarcik and Tamara Sack were present on behalf of Nathan Goddard. Dennis Lieberman was

present on behalf of Cahke Cortner. Dominic Gerace, Erin Claypoole, and Christina Mahy were

present on behalf of the government. Counsel for Lionel Combs, III was unable to attend at the

last minute due to another matter. Parties were advised to contact the Court if another conference

is needed.

       The Court was advised that the May deadline for submitting mitigation materials to the

government was met, and counsel is now waiting for a decision from the Department of Justice

concerning the death penalty. The government advised that they also expect to be able to meet the

October deadline for filing the notice of intent to seek or not seek the death penalty. Counsel for

all sides advised the Court that no Court intervention is needed in any matter. The Court ORDERS

counsel to advise the Court within 10 days once they receive a decision from the Department of

Justice. Mr. Lieberman made an oral motion for bond reconsideration for his client. The Court

heard oral argument from Mr. Lieberman and took the matter under advisement.
        IT IS SO ORDERED.


Date:   May 12, 2021        s/ Michael J. Newman
                            Hon. Michael J. Newman
                            United States District Judge
